Exhibit 32 CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with this Quarterly Report on Form 10-Q of The Ridgewood Power Growth Fund (the “Fund”) for the fiscal quarter ended June 30, 2006, as filed with the Securities and Exchange Commission on the date hereof (the “Report”), each of the undersigned officers of the Fund hereby certifies, pursuant to 18 U.S.C. (section) 1350, as adopted pursuant to (section) 906 of the Sarbanes-Oxley Act of 2002, that to the best of his knowledge: (1)The Report fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and (2)The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Fund. /s/ RANDALL D. HOLMES Name: Randall D. Holmes Title: Chief Executive Officer Date: November 27, 2007 /s/ JEFFREY H. STRASBERG Name: Jeffrey H. Strasberg Title: Executive Vice President and Chief Financial Officer Date: November 27, 2007
